EXHIBIT 10.1
 
“CONFIDENTIAL TREATMENT IS BEING REQUESTED FOR THE PORTIONS OF THIS DOCUMENT SET
FORTH IN BOLD TYPE AND MARKED AS FOLLOWS: [*].”

 
This Software License and Services Agreement (“Agreement”) 
dated the 2nd day of November, 2006, is between
 
 
Expert System S.p.A. (“Expert”)
Via Virgilio 56/ Q - Staircase 5
41100 Modena Italy
 
and
 
InfoByPhone, Inc.
a Delaware corporation that is a wholly owned
subsidiary of Ocean West Holding Corporation,
d/b/a AskMeNow (“AskMeNow”).
26 Executive Park, Suite 250
Irvine, California 92614 USA.
 
The terms of this Agreement shall apply to the Program license granted and to
all services provided by Expert under this Agreement, including future Licenses
and Services, which shall be governed by this Agreement, unless otherwise stated
therein.
 
I.
DEFINITIONS

 
In this Agreement the following words and expressions have the following
meanings:
 
1.1
“Program” means the Cogito® Contact Mobile Product for structured and
unstructured databases and natural language query and answer capability, as more
specifically described on Schedule 1 annexed hereto, and the Documentation
therefor and Updates thereof .

   

1.2
“Documentation” means the user guides and manuals for installation and use of
the Program software. The Documentation shall be provided in CD-ROM or written
form, whichever is generally available at the time of the execution of this
Agreement.



1.3
“Start-Up Phase” means the installation, customization and integration of the
Programming software in the existing application environment in order to provide
automatic reply with data extracted from its content databases to natural
language queries sent via SMS messages. The Start-Up Phase is expected to last
approximately 5 months, however, in any event, will end on or before March 1,
2007. The content databases to be integrated in the Start-Up Phase are:

 
411


Sports
Includes Sports Network + 4 Sports-Reference
Ring Tones/Wallpaper/Games
Includes lyrics (which may be added later)
Travel
Includes Hotels, Flights & Rental Cars
Shopping
Stocks
Weather
Astrology
Wikipedia -
 

--------------------------------------------------------------------------------


 
“CONFIDENTIAL TREATMENT IS BEING REQUESTED FOR THE PORTIONS OF THIS DOCUMENT SET
FORTH IN BOLD TYPE AND MARKED AS FOLLOWS: [*].”
 
1.4
“On-Going Technical Support” means Program support provided by Expert under the
policies set forth on Schedule 2 annexed hereto. It starts at the end of the
Start-Up Phase and includes on-going technical support, maintenance (rules
refinements and fine-tuning), software updates of the integrated databases and
the integration of new databases. The On-Going Technical Support phase continues
for a period of 7 years from the end of the Startup Phase.

   

1.5
“Update” means a subsequent release of the Program which Expert generally makes
available for Program licenses at no additional license fee other than media and
handling charges, provided AskMeNow is not in default under the terms of this
agreement for the Program for the relevant time period.

   

1.6
“Designated System” means the single processor computer hardware and operating
system designated where the Program will be installed.

   

1.7
“Commencement Date” means the date on which the Program are delivered by Expert
to AskMeNow.

   

1.8
“Term” means the period of validity of the Agreement as set forth in section
4.1.

   

1.9
“AskMeNow’s Co-Marketing Partners” means those customers of AskMeNow that have
entered into a distribution agreement to distribute their content through
AskMeNow and receive a share of the revenue generated as a result of the
distribution of their content.

   

II.
PROGRAM LICENSE

   

2.1
Rights Granted

   

 
(a)
Subject to the terms and conditions set forth in this Agreement, in
consideration of the payments from AskMeNow as set forth below, Expert grants to
AskMeNow an exclusive worldwide (exclusive of Italy) perpetual license (the
“License”) for the mobile communications industry to use the Cogito® Contact
Mobile Product and the Expert System Technology of Text Mining for structured
and unstructured databases and natural language query and answer capability, as
described in Schedule 1 as follows:

 
2

--------------------------------------------------------------------------------


 
“CONFIDENTIAL TREATMENT IS BEING REQUESTED FOR THE PORTIONS OF THIS DOCUMENT SET
FORTH IN BOLD TYPE AND MARKED AS FOLLOWS: [*].”
 

 
(i)
to use the Program solely for AskMeNow’s operations on the Designated System or
on a backup system if the Designated System is inoperative consistent with the
use limitations specified or referenced in this Agreement, or in the
Documentation. AskMeNow may not relicense, rent or lease the Program for
third-party training, commercial time-sharing or service bureau use;

 

 
(ii)
to use the Documentation provided with the Program in support of AskMeNow’s
authorized use of the Program;

     

 
(iii)
to copy the Program for archival or backup purposes, and to make a sufficient
number of copies for the use specified in this Agreement. All titles,
trademarks, and copyright and restricted rights notices shall be reproduced in
such copies; and

     

 
(iv)
To integrate the program with other software products.

     

 
(b)
AskMeNow shall not copy or use the Program (including the Documentation), except
as specified in this Agreement.

     

 
(c)
AskMeNow agrees not to cause or permit the reverse engineering, disassembly or
decompilation of the Program, except to the extent required to obtain
interoperability with other independently created software or as specified by
law.

     

 
(d)
Expert shall retain all title, copyright and other proprietary rights in the
Program. AskMeNow does not acquire any rights, express or implied, in the
Program, other than those specified in this Agreement.

     

2.2
Exclusivity

   

 
(a)
Subject to section 6.1(f)(iv) hereof, for the Term of the Agreement Expert shall
not provide technology and services competitive with the Program, technology and
services provided to AskMeNow (i.e. enterprise and Internet search, natural
language based search and queries) to any, direct or indirect, competitor of
AskMeNow, including, but not limited to, Content Aggregators, MVNO’s, Cellular
Carriers, Search Engine Providers, Television Networks, Newspaper Groups,
MultiMedia Providers, and Cellular Handset Manufacturers.

     

 
(b)
Any Expert technology and services that do not compete with AskMeNow’s business
(including, but not limited to, open sources intelligence, eCRM solutions,
e-translation, automatic document categorization) will be exempted from this
exclusivity provision.

     

 
(c)
Any enterprise which is not included in the list set out in paragraph (a) of
this section 2.2. is exempted from this non-compete provision, provided that it
offers its content in the form of a single content category and not as a content
aggregator.

   

 
3

--------------------------------------------------------------------------------


 
“CONFIDENTIAL TREATMENT IS BEING REQUESTED FOR THE PORTIONS OF THIS DOCUMENT SET
FORTH IN BOLD TYPE AND MARKED AS FOLLOWS: [*].”
 
2.3
Transfer and Assignment

   

AskMeNow may not transfer a Program license to any affiliate (any company it
controls, is a subsidiary of its parent or is otherwise under common control
with), without obtaining the prior written consent of Expert. Expert shall not
unreasonably withhold or delay such consent, provided that the new licensee
shall execute a license agreement with Expert that reproduces, mutatis mutandis,
the same terms and conditions of this Agreement in respect of the transferred
licensed Program and provided further that AskMeNow shall remain jointly and
severally liable with the new licensee for the fulfillment of the obligations
assumed by the new licensee under such new license agreement.
 
2.4
Audit rights

   

 
(a)
At Expert’s written request, not more frequently than once each year during the
Term, AskMeNow shall furnish Expert with a signed certification verifying that
the Program is being used pursuant to the provisions of this Agreement.

     

 
(b)
Expert or its designee shall have the right to inspect AskMeNow’s books and
records relating to the use of the Program for the purpose of verifying that it
has complied with this Agreement regarding the use of the Program and the
payment of the fees provided in article 6 below. Such inspections will be made
no more frequently than once each year during the Term on not less than ten (10)
days written notice, during regular business hours. Any such audit shall be
conducted at AskMeNow’s facilities and shall not unreasonably interfere with
AskMeNow’s business activities. If an audit reveals that AskMeNow has underpaid
fees to Expert, AskMeNow shall be invoiced for such underpaid fees. Expert shall
bear the expense of such inspection unless the inspection reveals license fee(s)
that vary more than five percent (5%) from the license fee(s) paid to Expert, in
which case AskMeNow shall bear the reasonable costs associated with the audit.

     

III.
TECHNICAL SUPPORT SERVICES

   

Expert undertakes to provide the following support services.
 
3.1
Start-Up and On-Going Technical Support Services

   

Expert will provide Technical Support Services for the Program in accordance
with Expert’s Technical Support policies as set forth in Schedule 2 (“Technical
Support Services”).
 
3.2
Consulting and Training Services

   

Expert will provide consulting and training services agreed to by the parties as
specified in Schedule 3 annexed hereto (“Services”). All Services billed on a
time and materials basis unless the parties expressly agree otherwise in
writing.
 
4

--------------------------------------------------------------------------------


 
“CONFIDENTIAL TREATMENT IS BEING REQUESTED FOR THE PORTIONS OF THIS DOCUMENT SET
FORTH IN BOLD TYPE AND MARKED AS FOLLOWS: [*].”
 
3.3
Incidental Expenses

   

For any on-site Services requested by AskMeNow, AskMeNow shall reimburse Expert
for actual, reasonable travel and out-of-pocket expenses incurred that have been
requested or approved in writing in advance of the incurrence of the expenses.
 
3.4
No subcontracting

   

Expert may not subcontract any of the Services without the prior written consent
of AskMeNow in each instance.
 
3.5
Acceptance Testing.

   

Within a reasonable period of time after the completion of the installation of
the Program and the completion of the each integration with AskMeNow content
Database rendered during the Start-Up Phase, AskMeNow shall commence performance
of acceptance testing and shall complete such tests as promptly as is
practicable under the circumstances. Such acceptance tests shall be conducted at
AskMeNow’s site and on its equipment in order to determine whether the Program
meets the acceptance criteria set forth in Schedule 4 and to ensure that the
Program can be effectively utilized in AskMeNow’s operating environment, are
capable of running on a variety of data without failure, as applicable, and
meets the AskMeNow’s runtime performance requirements. If and when AskMeNow
reasonably determines that the acceptance tests establish that the Program are
performing satisfactorily, AskMeNow shall so advise Expert within five (5) days.
In the event AskMeNow does not notify Expert of its acceptance or rejection of
the Program within ten (10) days after the satisfactory completion of acceptance
testing, the Program shall be deemed accepted.
 
If AskMeNow determines that the Program have not successfully completed
acceptance testing, AskMeNow shall promptly notify Expert in writing
(hereinafter referred to as the ‘First Notice of Failure’) and shall specify
with as much detail as possible in which respects the Program failed to pass
acceptance testing. Expert shall then make such necessary corrections and
modifications to the Program as will permit the same to be ready for re-testing
by AskMeNow no later than ten (10) business days from the date of receipt of the
First Notice of Failure. Expert shall notify AskMeNow when such corrections and
modifications have been made, and AskMeNow shall commence re-testing the Program
as promptly as possible. If AskMeNow reasonably determines that the Program
still have not successfully completed the acceptance test by meeting all
applicable criteria, then AskMeNow shall promptly notify Expert in writing,
specifying in as much detail as possible in which respects the Program failed to
pass acceptance testing (a “Subsequent Notice of Failure”). Expert shall then
make such necessary connections in the Program as will permit the Program to be
ready for retesting by AskMeNow no later than ten (10) business days from the
date of receipt of the Subsequent Notice of Failure. AskMeNow shall then retest
the Program and advise Expert of the results. If the Program again fail
acceptance testing, AskMeNow shall again issue a Subsequent Notice of Failure
and the same process shall continue until either the Program passes acceptance
testing or the Start-up Phase has expired. If the Program have not passed
acceptance testing by the end of the Start-up Phase, then AskMeNow shall have
that right to terminate this Agreement, in which case each of the parties will
have no right to request indemnification or compensation from the other,
AskMeNow shall promptly return the Program software and all Documentation to
Expert at the expense of Expert.
 
5

--------------------------------------------------------------------------------


 
“CONFIDENTIAL TREATMENT IS BEING REQUESTED FOR THE PORTIONS OF THIS DOCUMENT SET
FORTH IN BOLD TYPE AND MARKED AS FOLLOWS: [*].”
 
If the failure of the acceptance testing concerns a specific integration or
application of the Program which would not affect the license and/or
customization of any other integration or application of the Program, this
Agreement shall remain in full force and effect and AskMeNow shall have the
right not to pay the fees attributable to the specific integration that did not
pass the acceptance test.
 
IV.
TERM AND TERMINATION

   

4.1
Term

   

Unless earlier terminated in accordance with this Agreement, the term of this
Agreement shall commence on the Commencement Date and continue until the seventh
anniversary of the date of conclusion of the Start-Up Phase.
 
4.2
Termination by AskMeNow

   

AskMeNow shall have the right at any time after the completion of the On-Going
Support Phase to terminate the License and this Agreement on ninety (90) days’
prior written notice to Expert.
 
4.3
Termination by Expert

   

 
(a)
Expert may terminate this Agreement and the License upon written notice if
AskMeNow fails to pay to Expert any amounts due under this Agreement within
fifteen (15) days of the date such amount is due and such failure continues for
a period of fifteen (15) days following receipt of notice of such failure.

     

 
(b)
Expert may terminate this Agreement and the License upon written notice if
AskMeNow materially breaches any provisions of this Agreement other than an
obligation to pay amounts due and fails to correct the breach within sixty (60)
days following written notice specifying the breach.

     

 
(c)
Expert may terminate this Agreement and the License upon written notice in the
event that AskMeNow (i) suffers any insolvency proceeding, either voluntary or
involuntary, or is adjudicated bankrupt, (ii) is the subject of any proceeding,
not dismissed within sixty (60) days, related to its liquidation, insolvency or
the appointment of a receiver or similar officer for the administration or
liquidation of its business, (iii) makes an assignment for the benefit of all or
substantially all of its creditors, (iv) takes any corporate action for its
winding-up, dissolution or administration, or (v) ceases to carry on its
business.

     

 
(d)
Expert may terminate this Agreement and the License upon written notice in the
event of i)any failure by AskMeNow to notify Expert of any Change of Control (as
such term is defined below) of AskMeNow within fifteen (15) days from its
occurrence, or ii) any change in control or disposal of 80% or more of the
assets notified by AskMeNow in accordance with the requirements of section 4.3d
(i), however, Expert will not unreasonably terminate this Agreement due to such
change of control or disposal of assets. For the purposes set out herein, there
is a Change in Control of AskMeNow if a transaction is made which results in
AskMeNow being controlled by, or being under common control by any other entity.
In this clause the term “Control” shall mean the possession by any person(s) or
nominee(s) directly or indirectly of the power to direct or cause the direction
of another person and “Change of Control” is to be construed in accordance with
Italian law.

 
6

--------------------------------------------------------------------------------


 
“CONFIDENTIAL TREATMENT IS BEING REQUESTED FOR THE PORTIONS OF THIS DOCUMENT SET
FORTH IN BOLD TYPE AND MARKED AS FOLLOWS: [*].”
 

 
(e)
Expert may terminate this Agreement and the License upon written notice if
AskMeNow does not comply with the minimum payment obligations set out in
Sections 6.1(f)(ii), (iii) and (iv) of this Agreement.

     

 
(f)
Expert may terminate this Agreement or any License in years 4-7 upon written
notice if the revenue generated by AskMeNow is no more than 50% of the revenue
necessary to meet the minimum required payments to Expert from the revenue
sharing plan set forth in Section 6.1(f)(iv)(B) of this Agreement.

     

4.4
Effect of Termination

   

 
(a)
Upon the expiration or termination of this Agreement for any reason:

     

 
(i)
all rights and licenses granted by Expert shall cease immediately; and

     

 
(ii)
AskMeNow shall cease using the Program, shall thereafter immediately delete from
its systems the Program and shall promptly return to Expert, or destroy and
certify the destruction of, all copies of the applicable Program and the
Documentation.

     

 
(b)
Termination of this Agreement or the License shall not limit either party from
pursuing other remedies available to it, including injunctive relief, nor shall
such termination relieve obligation to pay all fees that have accrued or are
otherwise owed by AskMeNow under this Agreement.

     

 
(c)
The parties’ rights and obligations under Sections 2.1,2.3,and 2.4 (for a period
of one year), and Articles V and VII shall survive termination of this
Agreement.

     

V.
INDEMNITY, WARRANTIES, REMEDIES

   

5.1
Representations, Warranties and Related Covenants; Disclaimers

   

Expert hereby represents, warrants and covenants that



 
(a)
it has the right to enter into this License Agreement and it is the sole owner
of all intellectual property rights in and to the Program and Documentation,

 
7

--------------------------------------------------------------------------------


 
“CONFIDENTIAL TREATMENT IS BEING REQUESTED FOR THE PORTIONS OF THIS DOCUMENT SET
FORTH IN BOLD TYPE AND MARKED AS FOLLOWS: [*].”
 

 
(b)
the use of the Program or the exercise of the License granted hereunder, will
not violate or interfere with the intellectual property or contractual rights of
any third party, including without limitation, those rights arising under
copyright, trademark, trade secret or patent law.

     

 
(c)
For a period of one year from the Commencement Date that each Program will
perform the functions described in the Documentation unless modified by AskMeNow
without the authorization of Expert.

     

 
(d)
Expert’s Technical Support Services and Services will be performed on a timely
basis consistent with best industry standards and will not infringe upon or
otherwise violate the intellectual property rights of any third parties. This
warranty shall be valid for 180 days from the completion of the performance of
the relevant service.

     

 
(e)
There is no outstanding civil or criminal litigation, arbitrated matter or other
dispute to which it or any of its affiliates or any of their respective
directors, officers, employees or contractors is party which, (i) if decided
unfavorably against any of them, would reasonably be expected to have a material
adverse effect on the ability of Expert to perform its obligations under this
Agreement or (ii) involves the Program or the furnishing of the Technical
Consulting Services or the Services being furnished toAskMeNow hereunder. Expert
shall notify AskMeNow in writing (and include a copy of any service of process
and related documents served on Expert), within ten (10) days of its actual
knowledge of any such pending or anticipated civil or criminal litigation,
arbitration or other dispute or the occurrence of any act or omission reasonably
expected to give rise to the same.

     

 
(f)
The Program, Technical Support Services and Services being provided by Expert
hereunder do not and shall not contain any virus, time bomb, Trojan horse, worm
or other harmful or disabling code or device which will have an adverse effect
upon the operability, functionality or performance of AskMeNow’s computers,
networks or systems.

     

 
(g)
Expert has and will employ best industry standards and the Program include best
industry standard means for providing for the security of data and systems.

     

 
(h)
Expert shall provide the necessary skilled personnel to perform the Technical
Support Services and the Services and shall ensure the continuity of all
personnel involved in the providing of the same to AskMeNow.

     

5.2
Disclaimers

   

THE WARRANTIES ABOVE ARE EXCLUSIVE AND IN LIEU OF ALL OTHER WARRANTIES, WHETHER
EXPRESS OR IMPLIED, INCLUDING THE IMPLIED WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE.
 
8

--------------------------------------------------------------------------------


 
“CONFIDENTIAL TREATMENT IS BEING REQUESTED FOR THE PORTIONS OF THIS DOCUMENT SET
FORTH IN BOLD TYPE AND MARKED AS FOLLOWS: [*].”
 
Expert does not warrant that the Program will operate in combinations other than
as specified in the Documentation or that the operation of the Program will be
uninterrupted or error-free. Pre-production releases of Program and
computer-based training products (versions delivered during the Start-Up Phase)
are distributed “AS IS.”
 
Expert shall have no obligation or other liability with regard to any error or
non compliance with the warranties set forth above that is caused, in whole or
in part by; (a) modifications or alterations to the Licensed Program made other
than by Expert or a third party under contract with Expert; (b) use of the
Licensed Program by AskMeNow other than as contemplated herein, or in an
amendment hereto signed by the parties other than the Designated System; (c)
hardware, software or other products not provided by Expert; (d) the negligence
or willful misconduct of AskMeNow; (e) AskMeNow’s implementation and
installation of the Program other than in accordance with instructions furnished
by Expert; or (f) electrical malfunction.
 
5.3
Infringement Indemnity

   

Expert hereby agrees to defend and hereby indemnifies AskMeNow and holds it
harmless from and against all claims, losses, causes of action, costs and
expenses (including reasonable attorneys’ fees) which AskMeNow may incur by
reason of any claim that the Program infringe the copyright, patent or other
intellectual property right of third parties, provided that: (a) AskMeNow
notifies Expert in writing within 30 days of the claim; (b) Expert has sole
control of the defense and all related settlement negotiations (provided that a
settlement does not provide for the taking of any action by AskMeNow other than
the cessation of the use of the Program and/or Services); and (c) AskMeNow
provides Expert with reasonable assistance, information and authority to assist
Expert to perform Expert’s obligations under this Section. Expert will reimburse
AskMeNow’s reasonable out-of-pocket expenses incurred in providing such
assistance. Expert shall have no liability for any claim or infringement based
on use of a superseded or altered release of Program if the infringement would
have been avoided by the use of a current unaltered release of the Program which
Expert provides to AskMeNow.
 
If the Program is held or is believed by Expert to infringe, Expert shall have
the option, at its expense, to (a) modify the Program to be noninfringing; or
(b) obtain for AskMeNow a license to continue using the Program. If it is not
commercially reasonable to perform either of the above options, then Expert may
terminate the license for the infringing Program and refund the license and any
other fees paid for the Program and pay any balance of any damages due to a
third party intellectual property holder that has asserted its rights against
AskMeNow as a result of the use of the Program, Technical Support Services or
Services. This Section 5.3 states Expert’s entire liability and AskMeNow’s
exclusive remedy for infringement.
 
5.4
Exclusive Remedies for malfunctioning

   

Expert hereby agrees to defend and hereby indemnifies AskMeNow and holds it
harmless from and against all claims, losses, causes of action, costs and
expenses (including reasonable attorneys’ fees) which AskMeNow may incur by
reason of: (i) any breach or alleged breach by the Expert of any of Expert’s
warranties, covenants or representations contained in section 5.1 above, or (ii)
the negligence or willful misconduct of Expert’s employees or contractors during
the course of its performance of this Agreement.
 
9

--------------------------------------------------------------------------------


 
“CONFIDENTIAL TREATMENT IS BEING REQUESTED FOR THE PORTIONS OF THIS DOCUMENT SET
FORTH IN BOLD TYPE AND MARKED AS FOLLOWS: [*].”
 
AskMeNow may elect to participate in any such action with an attorney of its own
choice at its own expense.
 
If the malfunctioning of the Program or any part of the Program has resulted
from accident, abuse, or misapplication of the Licensed Program attributable to
AskMeNow’s negligence, then Expert shall have no obligation to remedy the
malfunctioning under this limited warranty.
 
For any breach of the warranties contained in Sections 5.1 (c) and (d),
AskMeNow’s exclusive remedy, and Expert’s entire liability, shall be:
 

 
(a)
For the Program

     

The correction within 2 business days of Program errors that cause breach of the
warranty, or if Expert is unable to make the Program operate as warranted,
AskMeNow shall be entitled to terminate the Program license and recover all of
the fees paid to Expert for the Program license.
 

 
(b)
For Technical Support Services and Services

     

The prompt reperformance of the Technical Support Services or Services, or if
Expert is unable to perform them as warranted, AskMeNow shall be entitled to
recover the fees paid to Expert for all Services provided hereunder.
 
(INSERT PARAGRAPH OUTLINING YOUR INSURANCE PROTECTION)
 
VI.
PAYMENT PROVISIONS

   

6.1
Invoicing and Payment [*]

   

6.2
Taxes

   

The fees listed in this Agreement do not include taxes; if Expert is required to
pay sales, use, property, value-added or other taxes based on the License
granted or the Services rendered in accordance with the terms of this Agreement,
or on AskMeNow’s use of the Program or Services, then such taxes shall be billed
to and paid by AskMeNow. This Section shall not apply to taxes based on Expert’s
income.
 
10

--------------------------------------------------------------------------------


 
“CONFIDENTIAL TREATMENT IS BEING REQUESTED FOR THE PORTIONS OF THIS DOCUMENT SET
FORTH IN BOLD TYPE AND MARKED AS FOLLOWS: [*].”
 
VII.
GENERAL TERMS

   

7.1
Confidentiality.

   

Each party (the “Receiving Party”) understands that the other party (the
“Disclosing Party”) has disclosed or may disclose information that has
commercial and other value in the Disclosing Party’s business and is
confidential or proprietary in nature, hereinafter referred to as “Proprietary
Information” of the Disclosing Party. The Receiving Party agrees (a) to hold the
Disclosing Party’s Proprietary Information in confidence and to take all
precautions to protect such Proprietary Information as the Receiving Party
employs with respect to its most confidential materials, but in no case shall
the Receiving Party employ less than reasonable precautions, (b) not to disclose
any such Proprietary Information or any information derived therefrom to any
third person and (c) not to make any use whatsoever at any time of such
Proprietary Information except for the purposes required for its performance of
its obligations under this Agreement. Although each party may review the other
party’s intellectual property information, it shall not make or take copies
thereof or use them, or the names and data contained therein, should this
transaction terminate for any reason whatsoever. Proprietary Information shall
not include information that the Receiving Party can document (i) is or becomes
(through no improper action or inaction by the Receiving Party or any affiliate,
agent, consultant or employee) generally available to the public, or (ii) was in
its possession or known by it prior to receipt from the Disclosing Party, or
(iii) was rightfully disclosed to it by a third party without restriction. Upon
the expiration or termination of this Agreement, each party shall return to the
other party all hard copies containing Proprietary Information and destroy all
Proprietary Information on electronic media and confirm to the other party that
it is done so. The obligations contained in this paragraph shall survive the
termination of this Agreement.
 
7.2
Governing Law

   

This Agreement, and all matters arising out of or relating to this Agreement,
shall be governed by the laws of Italy.
 
7.3
Resolution of Disputes

   

Any controversy or claim arising out of this agreement which is not settled
between the parties themselves, shall be finally settled under the Rules of
Arbitration of the International Chamber of Commerce by one or more arbitrators
appointed in accordance with such Rules. The hearings shall take place in
Zurich, Switzerland.
 
The language of the arbitration shall be English.
 
7.4
Notices

   

All notices, including notices of address change, required to be sent hereunder
shall be in writing and shall be deemed to have been given when received if sent
by registered mail, facsimile confirmed by registered mail within 48 hours or
Federal Express or other recognized courier service providing overnight
delivery, to the addresses of the parties first listed above. The fax numbers of
the parties for the purposes of giving notices are:
 
If to Expert :+39.059894099.
 
If to AskMeNow: 949-861-2591.
 
11

--------------------------------------------------------------------------------


 
“CONFIDENTIAL TREATMENT IS BEING REQUESTED FOR THE PORTIONS OF THIS DOCUMENT SET
FORTH IN BOLD TYPE AND MARKED AS FOLLOWS: [*].”
 
To expedite order processing, AskMeNow agrees that Expert may treat documents
faxed by AskMeNow to Expert as original documents; nevertheless, either party
may require the other to exchange original signed documents.
 
7.5
Limitation of Liability

   

IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY INDIRECT, INCIDENTAL, SPECIAL
OR CONSEQUENTIAL DAMAGES, OR DAMAGES FOR LOSS OF PROFITS, REVENUE, DATA OR USE,
INCURRED BY EITHER PARTY OR ANY THIRD PARTY, WHETHER IN AN ACTION IN CONTRACT OR
TORT, EVEN IF THE OTHER PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES.
 
Except as provided in Section 5.3 of this Agreement, Expert’s liability for
damages hereunder shall in no event exceed the amount of fees paid by AskMeNow
under this Agreement, and if such damages result from Customer’s use of the
Program or services, such liability shall be limited to fees paid for the
relevant Program or Services giving rise to the liability.
 
The provisions of this Agreement allocate the risks between Expert and Customer.
Expert’s pricing reflects this allocation of risk and the limitation of
liability specified herein.
 
7.6
Severability

   

If any provision of this Agreement is held to be invalid or unenforceable, the
remaining provisions of this Agreement will remain in full force.
 
7.7
Waiver

   

The waiver by either party of any default or breach of this Agreement shall not
constitute a waiver of any other or subsequent default or breach.
 
7.8
Entire Agreement

   

This Agreement constitutes the complete agreement between the parties and
supersedes all prior or contemporaneous agreements or representations, written
or oral, concerning the subject matter of this Agreement, including the letter
of intent between the parties signed August 22, 2006. This Agreement may not be
modified or amended except in a writing signed by a duly authorized
representative of each party; no other act, document, usage or custom shall be
deemed to amend or modify this Agreement.
 
It is expressly agreed that the terms of this Agreement and any Order Form shall
supersede the terms in any AskMeNow purchase order or other ordering document.
This Agreement shall also supersede all terms of any unsigned or “shrinkwrap”
license included in any package, media, or electronic version of
Expert-furnished software and any such software shall be licensed under the
terms of this Agreement, provided that the use limitations contained in an
unsigned ordering document shall be effective for the specified licenses.
 
12

--------------------------------------------------------------------------------


 
“CONFIDENTIAL TREATMENT IS BEING REQUESTED FOR THE PORTIONS OF THIS DOCUMENT SET
FORTH IN BOLD TYPE AND MARKED AS FOLLOWS: [*].”
 
7.9
Publicity

   

Expert may not use AskMeNow’s name, trademarks, tradenames or other intellectual
property for any purposes, including, without limitation, AskMeNow lists or
press statements, without AskMeNow’s prior written consent, which consent may be
withheld or revoked at any time by AskMeNow in its sole discretion. Neither
party may issue press releases regarding the existence, or general
non-confidential business terms of this Agreement and subsequent task orders
hereunder, subject to prior written approval of the other party, which approval
may be withheld in such other party’s sole and absolute discretion.
 
7.10
Escrow of Source Code

   

Within thirty (30) days of the date of execution of this Agreement, Expert will
enter into a software escrow agreement (“Escrow Agreement”) and deposit a copy
of the source code of the Application with Dott. Fabrizio Figurelli Studio
Notarile (Notary) (“Escrow Agent”) located in Piazza Tre Martiri 1, 41032
Cavezzo (MO) Italy. Such source code will be updated with each new release or
Upgrade of the Program, which will also be deposited with the Escrow Agent. Such
copies of the source code will be held in escrow and in the event that Expert
(i) files for bankruptcy, (ii) is the subject of any proceeding, not dismissed
within thirty (30) days, related to its liquidation, insolvency or the
appointment of a receiver or similar officer for the administration or
liquidation of its business, (iii) makes an assignment for the benefit of all or
substantially all of its creditors, (iv) takes any corporate action for its
winding-up, dissolution or administration, (v) enters into an agreement for the
extension or readjustment of substantially all of its obligations, (vi)
recklessly or intentionally makes any material misstatement as to financial
condition, (vii) ceases to carry on its business, or (viii) is in material
breach of its support obligations hereunder and fails to cure such breach within
thirty (30) days of notice thereof (“Release Events”), then AskMeNow, subject to
the terms and conditions herein and in accordance with the Escrow Agreement,
will be entitled to obtain a copy of such source code from the Escrow Agent.
AskMeNow shall only use such copy of the source code internally to support the
Program and within the terms and conditions set out in this Agreement.
 
AskMeNow shall be added to the Escrow Agreement as a beneficiary to such
agreement within forty-five (45) days from the date of execution of this
Agreement. Expert shall cause the Escrow Agent to acknowledge to AskMeNow that
it is a beneficiary of the Escrow Agreement. AskMeNow shall be responsible of
any initial and annual escrow fees, update deposit fees and any other fees and
charges associated with the Escrow Agent’s services, as well as for the payment
of any beneficiary release request and deposit release fees and costs in
accordance with the published fee schedule of the Escrow Agent then in effect.
The Escrow Agent’s only responsibility will be to use its good faith efforts to
cause a copy of the source code, in the form as delivered by Expert, to be
delivered to AskMeNow upon the occurrence of one of the Release Events set forth
above.
 
The Effective Date of this Agreement shall be November 2, 2006.
 
13

--------------------------------------------------------------------------------


 
“CONFIDENTIAL TREATMENT IS BEING REQUESTED FOR THE PORTIONS OF THIS DOCUMENT SET
FORTH IN BOLD TYPE AND MARKED AS FOLLOWS: [*].”
 
 
OCEAN WEST HOLDING CORPORATION
 
By: /s/ Darryl Cohen   
 
Darryl Cohen, President and CEO
 
EXPERT SYSTEM S.p.A.
 
By: /s/ Stefano Spaggiari  
.
Name: Stefano Spaggiari


14

--------------------------------------------------------------------------------


 